DETAILED ACTION
This is an Office action based on application number 17/044,564 filed 1 October 2020, which is a national stage entry of PCT/IB2019/052555 filed 28 March 2019, which claims priority to US Provisional Application No. 62/815,538 filed 8 March 2019 and US Provisional Application No. 62/652,567 filed 4 April 2018. Claims 1, 5-20, and 49-51 are pending. Claims 21-48 are canceled.
Amendments to the claims, filed 27 August 2021, have been entered into the above-identified application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The 35 U.S.C. §112(b) rejection, made of record in the previous Office action, is withdrawn due to Applicant’s amendments.
The prior art rejections, made of record in the previous Office action, are withdrawn due to Applicant’s amendments.
The provisional non-statutory obviousness-type double patenting rejections, made of record in the previous Office action, are withdrawn due to Applicant’s amendments.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-6, 8-9, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Niwa et al. (JP 2015-147873A with citations taken from the provided machine translation) (Niwa) in view of Mikami et al. (US Patent Application Publication No. US 2008/0105356 A1) (Mikami).

Reference is made to Fig. 1 of Niwa, reproduced below:

    PNG
    media_image1.png
    111
    487
    media_image1.png
    Greyscale

Regarding instant claim 1, Niwa discloses a base material-less double sided adhesive that does not have a base material (support) (paragraph [0024]), wherein the double-sided adhesive sheet <10> comprises an acrylic adhesive layer <20> and release layers <30> and <40> (paragraph [0129]).
	Said release layer <30> is construed to meet the required release liner having first and second major sides, wherein the first major side of the release liner is reliably attached to the first major surface of the adhesive layer.
	Said release layer <40> is construed to meet the required second release liner having first and second major sides, wherein the second major side of the second release liner is releasably attached to the second surface of the adhesive layer.
	Niwa is silent with regard to the required release liner comprising an irregular array of ridges, the adhesive layer comprising an irregular array of channels covering a specified area of the adhesive layer, and wherein the irregular array of channels on the 
	However, Mikami discloses an adhesive-backed article having an adhesive with a microstructured surface, wherein channels formed by the microstructure surface in the adhesive permit desirable properties of positionability and fluid egress to the periphery without adversely affecting the surface appearance of the film after application to a substrate (paragraph [0002]).
	Reference is made to Fig. 1 of Mikami, reproduced below:

    PNG
    media_image2.png
    319
    512
    media_image2.png
    Greyscale

	FIG. 1 illustrates an article <10> comprising a pressure sensitive adhesive <18> having a surface <20> in direct contact with release liner <26>, wherein the surface <20> include channels <24> (paragraph [0043]).
	Mikami further discloses that the channels are created by embossing or forming a plurality of structures into the adhesive, wherein the structures are present in a random array (paragraph [0058]), wherein a random array of channel-forming structures 
	FIG. 1 of Mikami illustrates that release liner <26> comprises protrusions <28> that are utilized to form corresponding channels <24> and structures <22> in pressure sensitive adhesive <18> (paragraph [0043]). Said protrusions <28> are analogous to the ridges of the claim. As the structures and channels are in the form of an irregular array, as cited above, the protrusions must also be in an irregular array on the release liner.
	Mikami further discloses that the channels define a volume of at least 1x103 µm per any 500 µm diameter circular area in a two-dimensional plane of the adhesive (paragraph [0054]). Mikami teaches that the minimum volume per unit area permits the desirable properties and fluid egress to a periphery of the article without adversely affecting the surface appearance of the film after application onto a substrate (paragraphs [0002; 0008]).
	Mikami does not explicitly disclose that the area covered by the channels is between approximately 5% and approximately 50% of the total surface of the second area of the adhesive according to the Adhesive Flat (Contact) Area test.
	However, it is the Examiner’s position that it would be readily apparent to one of ordinary skill in the art that the desired channel volume per unit area of the adhesive is a function of channel size (i.e., length, width, and depth), wherein at least the length and width of the channel necessarily impacts the total surface area of the adhesive covered by the channels.
In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to form the microstructured surface on the adhesive surface of the structure of Niwa using the system of ridges present on the release liner as described by Mikami. The motivation for doing so would have been that the channels formed by the microstructure surface in the adhesive permit desirable properties of positionability and fluid egress to the periphery without adversely affecting the surface appearance of the film after application to a substrate.
Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  See MPEP § 2111.02.

Regarding instant claim 5, FIG 2a of Mikami, reproduced below, illustrates an adhesive comprising linear channel segments (paragraph [0032]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the invention, to construct the random channel embodiment of Mikami using linear channel segments illustrated by FIG. 2a as such linear segments are recognized as structures capable of enabling the adhesive structure to perform its intended use.

    PNG
    media_image3.png
    492
    583
    media_image3.png
    Greyscale


Regarding instant claim 6, FIG. 1 of Mikami illustrates that each channel <24> has the same depth.

Regarding instant claim 8, FIG. 2a of Mikami illustrates that each channel <34> intersects with at least one other channel. It would have been obvious to one ordinary skill in the art, before the effective filing date of the invention, to construct the random channel embodiment of Mikami using intersecting channel segments illustrated by FIG. 2a as such intersecting segments are recognized as structures capable of enabling the adhesive structure to perform its intended use.

Regarding instant claim 9, FIG. 2a of Mikami illustrates that each channel <34> intersects with at least two other channels. It would have been obvious to one ordinary skill in the art, before the effective filing date of the invention, to construct the random channel embodiment of Mikami using intersecting channel segments illustrated by FIG. 2a as such intersecting segments are recognized as structures capable of enabling the adhesive structure to perform its intended use.

Regarding instant claim 17, the prior art combination does not explicitly disclose the dimensions of the channel as required by the claim.
	However, it is the Examiner’s position that it would be readily apparent to one of ordinary skill in the art that the desired channel volume per unit area of the adhesive is a function of channel size (i.e., length, width, and depth).
In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding instant claim 18, Mikami further discloses that the channels define a volume of at least 1x103 µm per any 500 µm diameter circular area in a two-dimensional plane of the adhesive (paragraph [0054]). Mikami teaches that the minimum volume per unit area permits the desirable properties and fluid egress to a periphery of the article without adversely affecting the surface appearance of the film after application onto a substrate (paragraphs [0002; 0008]).
	A 500 µm diameter circular area of adhesive encompasses 1.96x105 µm2. 1x103
3/1.96x105 µm2 is approximately equivalent to 0.5 mm3/100 mm2 (1x103/1.96x105 x 100). Therefore, Mikami necessarily discloses that the volume of channels per unit are is at least 0.5 mm3/100 mm2, which includes the range of less than 1.0 mm3/100 mm2; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 49, Niwa discloses a base material-less double sided adhesive that does not have a base material (support) (paragraph [0024]), wherein the double-sided adhesive sheet <10> comprises an acrylic adhesive layer <20> and release layers <30> and <40> (paragraph [0129]).
	Said release layer <40> is construed to meet the required second release liner having first and second major sides, wherein the second major side of the second release liner is releasably attached to the second surface of the adhesive layer.

Regarding instant claims 50-51, Niwa discloses the second release liner as cited in the rejection of claim 49, above, but does not explicitly disclose that the second surface of the adhesive layer comprises an irregular array of channels, and wherein the second major side of the second release liner comprises an irregular array of ridges corresponding with the irregular arrays of channels in the second surface of the adhesive layer.
	However, Mikami discloses an adhesive-backed article having an adhesive with a microstructured surface, wherein channels formed by the microstructure surface in the adhesive permit desirable properties of positionability and fluid egress to the periphery 
	Reference is made to Fig. 1 of Mikami, reproduced below:

    PNG
    media_image2.png
    319
    512
    media_image2.png
    Greyscale

	FIG. 1 illustrates an article <10> comprising a pressure sensitive adhesive <18> having a surface <20> in direct contact with release liner <26>, wherein the surface <20> include channels <24> (paragraph [0043]).
	Mikami further discloses that the channels are created by embossing or forming a plurality of structures into the adhesive, wherein the structures are present in a random array (paragraph [0058]), wherein a random array of channel-forming structures is construed to form, necessarily, an irregular ray of channels that also necessarily have a length and volume.
	FIG. 1 of Mikami illustrates that release liner <26> comprises protrusions <28> that are utilized to form corresponding channels <24> and structures <22> in pressure sensitive adhesive <18> (paragraph [0043]). Said protrusions <28> are analogous to 
	Mikami further discloses that the channels define a volume of at least 1x103 µm per any 500 µm diameter circular area in a two-dimensional plane of the adhesive (paragraph [0054]). Mikami teaches that the minimum volume per unit area permits the desirable properties and fluid egress to a periphery of the article without adversely affecting the surface appearance of the film after application onto a substrate (paragraphs [0002; 0008]).
	Mikami does not explicitly disclose that the area covered by the channels is between approximately 5% and approximately 50% of the total surface of the second area of the adhesive according to the Adhesive Flat (Contact) Area test.
	However, it is the Examiner’s position that it would be readily apparent to one of ordinary skill in the art that the desired channel volume per unit area of the adhesive is a function of channel size (i.e., length, width, and depth), wherein at least the length and width of the channel necessarily impacts the total surface area of the adhesive covered by the channels.
	Since the instant specification is silent to unexpected results, the specific amount of surface area of the adhesive covered by channels is not considered to confer patentability to the claims. As the positionability of the adhesive, ability of fluid egress from the adhesive covered area, and appearance of the film after application are variables that can be modified, among others, by adjusting the volume of the channel, and, in turn, the area of the adhesive covered by the channels, the precise amount In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to form the microstructured surface on the second surface of the adhesive of the structure of Niwa using the system of ridges present on the release liner as described by Mikami. The motivation for doing so would have been that the channels formed by the microstructure surface in the adhesive permit desirable properties of positionability and fluid egress to the periphery without adversely affecting the surface appearance of the film after application to a substrate.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Niwa in view of Mikami, as applied to claim 1, above, and in further view of Ebenau et al. (US Patent Application No. US 2015/0225612 A1) (Ebenau).

Regarding instant claim 7, Niwa in view of Mikami discloses the adhesive-backed article as cited above.
	Niwa in view of Mikami does not explicitly disclose at least one channel has a depth that is different from a depth of at least one additional channel.
	However, Ebenau discloses grooved adhesive tapes (Title). Illustrated in FIG. 1, reproduced below:

    PNG
    media_image4.png
    354
    629
    media_image4.png
    Greyscale

	FIG. 1 illustrates an adhesive tape comprising grooves <3> formed in adhesive layer <2>, wherein each groove <3> has a different depth. Ebenau further discloses that the depth of all grooves varies by not more than 20% to ensure consistent bonding properties over the full extent of the adhesive tape (paragraph [0051]). The variation in groove depth is construed to encompass an embodiment wherein at least one groove has a depth that is different from a depth of another channel, as required by the instant claim.
	Before the effective filing date of the invention, it would have been obvious to one or ordinary skill in the art, having the teachings of the prior art before him or her, to allow the variation of channel depth of Niwa in view of Mikami to vary by not more than 20% as prescribed by Ebenau. The motivation for doing so would have been to avoid any 
	Therefore, it would have been obvious to combine Ebenau with Niwa in view of Mikami to obtain the invention as specified by the instant claims.

Claims 10-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Niwa in view Mikami, as applied to claim 1 above, and further in view of Baetzold et al. (US Patent Application Publication No. US 2016/0244641 A1) (Baetzold).

Regarding instant claim 10, Niwa in view of Mikami discloses the adhesive-backed article comprising an adhesive layer with an irregular array of channels as cited above. Mikami further discloses that the irregular array of channels wherein each channel intersects with at least one other channel of the irregular array of channels.
	Niwa in view of Mikami does not explicitly disclose a channel arrangement wherein each intersection of channels forms at least two different intersection angles.
	However, Baetzold discloses a system for providing a web, such as a release liner, that has a textured surface characterized by a network of micro-ridges, wherein a formable material, such as a pressure sensitive adhesive, is brought into contact with the textured surface of the web, the textured surface acts as a mold and the pressure sensitive adhesive layer is formed around the textured surface in order to introduce a network of micro-channels corresponding in size and dimension to the micro-ridges of the liner (paragraph [0004]). Baetzold teaches that the channels are arranged in 
	Further, Baetzold, in FIG. 5D (reproduced below), illustrates an arrangement of channels comprising a channel interesting with at least two other channels to form two different intersection angles.

    PNG
    media_image5.png
    135
    208
    media_image5.png
    Greyscale

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to include channels that intersect other channels, such as those illustrated by Baetzold, into the random array of channels in the adhesive layer of Niwa in view of Mikami. The motivation for doing so would have been that such channels are art recognized channels that allow for air egress during installation. Furthermore the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP § 2143(A).
	Therefore, it would have been obvious to combine Baetzold with Niwa in view of Mikami to obtain the invention as specified by the instant claims.

Regarding instant claim 11, Niwa in view of Mikami discloses the adhesive-backed article comprising an adhesive layer with an irregular array of channels as cited above.
	Niwa in view of Mikami does not explicitly disclose the arrangement of the irregular array of channels, specifically one in which neither the first and second channel ends of at least one channel terminates at a first edge of the release liner.
	However, Baetzold discloses a system for providing a web, such as a release liner, that has a textured surface characterized by a network of micro-ridges, wherein a formable material, such as a pressure sensitive adhesive, is brought into contact with the textured surface of the web, the textured surface acts as a mold and the pressure sensitive adhesive layer is formed around the textured surface in order to introduce a network of micro-channels corresponding in size and dimension to the micro-ridges of the liner (paragraph [0004]). Baetzold teaches that the channels are arranged in irregular patterns without symmetry, uniform shape, or formal arrangement (paragraph [0048]). Baetzold teaches that the structure endowed in the adhesive layer facilitates air egress during installation (paragraph [0005]).
	Reference is made to FIG. 5G of Baetzold, reproduced below:

    PNG
    media_image6.png
    124
    197
    media_image6.png
    Greyscale

	In FIG. 5G, Baetzold illustrates that the channels comprise a first and second channel end, wherein neither of the first and second channel ends of at least one channel terminates at an edge.
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP § 2143(A).
	Therefore, it would have been obvious to combine Baetzold with Niwa in view of Mikami to obtain the invention as specified by the instant claims.

Regarding instant claims 12 and 13, Niwa in view of Mikami discloses the adhesive-backed article comprising an adhesive layer with an irregular array of channels as cited above.
	Niwa in view of Mikami does not explicitly disclose the arrangement of the irregular array of channels, specifically one in which at least one channel has a length that is different than a length of at least one additional channel, and one in which one channel has a length that is the same as the length of at least one additional channel.
	However, Baetzold discloses a system for providing a web, such as a release liner, that has a textured surface characterized by a network of micro-ridges, wherein a formable material, such as a pressure sensitive adhesive, is brought into contact with 
	Reference is made to FIG. 5H of Baetzold, reproduced below:

    PNG
    media_image7.png
    146
    213
    media_image7.png
    Greyscale

	In FIG. 5H, Baetzold illustrates channels having the same length as at least one other channel, and channels having a different length of at least one other channel.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to include channels the same length and channels having different lengths, such as those illustrated by Baetzold, into the random array of channels in the adhesive layer of Niwa in view of Mikami. The motivation for doing so would have been that such channels are art recognized channels that allow for air egress during installation, which is analogous to the fluid egress desired by Mikami. Furthermore the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP § 2143(A).
	Therefore, it would have been obvious to combine Baetzold with Niwa in view of Mikami to obtain the invention as specified by the instant claims.

Regarding instant claims 14 and 15, Niwa in view of Mikami discloses the adhesive-backed article comprising an adhesive layer with an irregular array of channels as cited above.
	Niwa in view of Mikami does not explicitly disclose the arrangement of the irregular array of channels, specifically one in which the array of channels is arranged to create at least one area bounded by multiple channels, wherein the at least one area comprises multiple interior angles between channels, wherein at least one of the interior angles is not equal to 90 degrees, and wherein at least one of the interior angles is different than at least one of the other interior angles.
	However, Baetzold discloses a system for providing a web, such as a release liner, that has a textured surface characterized by a network of micro-ridges, wherein a formable material, such as a pressure sensitive adhesive, is brought into contact with the textured surface of the web, the textured surface acts as a mold and the pressure sensitive adhesive layer is formed around the textured surface in order to introduce a network of micro-channels corresponding in size and dimension to the micro-ridges of the liner (paragraph [0004]). Baetzold teaches that the channels are arranged in irregular patterns without symmetry, uniform shape, or formal arrangement (paragraph 
	Reference is made to FIG. 5K of Baetzold, reproduced below:

    PNG
    media_image8.png
    135
    204
    media_image8.png
    Greyscale

	FIG. 5K of Baetzold illustrates an irregular array of channels arranged to create at least one area completely bounded by multiple channels wherein the at least one area comprises multiple interior angles between the channels, wherein at least one of the interior angles is not equal to 90 degrees, and wherein at least one of the interior angles is different than at least one of the other interior angles.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to include the arrangement of channels illustrated by Baetzold in FIG. 5K, into the random array of channels in the adhesive layer of Niwa in view Mikami. The motivation for doing so would have been that such channels are art recognized channels that allow for air egress during installation, which is analogous to the fluid egress desired by Mikami. Furthermore the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP § 2143(A).
	Therefore, it would have been obvious to combine Baetzold with Mikami to obtain the invention as specified by the instant claims.

Regarding instant claim 16, Niwa in view of Mikami discloses the adhesive-backed article comprising an adhesive layer with an irregular array of channels as cited above.
	Mikami does not explicitly disclose the arrangement of the irregular array of channels, specifically one in which the array is arranged to create at least one dead end.
	However, Baetzold discloses a system for providing a web, such as a release liner, that has a textured surface characterized by a network of micro-ridges, wherein a formable material, such as a pressure sensitive adhesive, is brought into contact with the textured surface of the web, the textured surface acts as a mold and the pressure sensitive adhesive layer is formed around the textured surface in order to introduce a network of micro-channels corresponding in size and dimension to the micro-ridges of the liner (paragraph [0004]). Baetzold teaches that the channels are arranged in irregular patterns without symmetry, uniform shape, or formal arrangement (paragraph [0048]). Baetzold teaches that the structure endowed in the adhesive layer facilitates air egress during installation (paragraph [0005]).
	Reference is made to FIG. 5G of Baetzold, reproduced below:

    PNG
    media_image6.png
    124
    197
    media_image6.png
    Greyscale

	In FIG. 5G, Baetzold illustrates that the array of channels comprises at least one channel that terminates within the adhesive (i.e., a dead end).
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP § 2143(A).
	Therefore, it would have been obvious to combine Baetzold with Mikami to obtain the invention as specified by the instant claims.

Regarding instant claim 19, Niwa in view of Mikami discloses the adhesive-backed article comprising an adhesive layer with an irregular array of channels as cited above.
	Niwa in view of Mikami does not explicitly disclose the arrangement of the irregular array of channels, specifically one in which the average channel length is less than at least one of a length and a width of the adhesive layer.
	However, Baetzold discloses a system for providing a web, such as a release liner, that has a textured surface characterized by a network of micro-ridges, wherein a formable material, such as a pressure sensitive adhesive, is brought into contact with the textured surface of the web, the textured surface acts as a mold and the pressure 
	Reference is made to FIG. 5G of Baetzold, reproduced below:

    PNG
    media_image6.png
    124
    197
    media_image6.png
    Greyscale

	In FIG. 5G, Baetzold illustrates that the array of channels comprises individual channels having a length that is less than at least the length or width of the adhesive layer.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to include an array of channels having an average length that is less than at least the length or width of the adhesive layer, such as those illustrated by Baetzold, into the random array of channels in the adhesive layer of Niwa in view of Mikami. The motivation for doing so would have been that such channels are art recognized channels that allow for air egress during installation, which is analogous to the fluid egress desired by Mikami. Furthermore the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP § 2143(A).
	Therefore, it would have been obvious to combine Baetzold with Niwa in view of Mikami to obtain the invention as specified by the instant claims.

Regarding instant claim 20, Niwa in view of Mikami discloses the adhesive-backed article comprising an adhesive layer with an irregular array of channels as cited above.
	Niwa in view of Mikami does not explicitly disclose the arrangement of the irregular array of channels, specifically one that comprises at least a portion of one dead end per 100 mm2 of the adhesive.
	However, Baetzold discloses a system for providing a web, such as a release liner, that has a textured surface characterized by a network of micro-ridges, wherein a formable material, such as a pressure sensitive adhesive, is brought into contact with the textured surface of the web, the textured surface acts as a mold and the pressure sensitive adhesive layer is formed around the textured surface in order to introduce a network of micro-channels corresponding in size and dimension to the micro-ridges of the liner (paragraph [0004]). Baetzold teaches that the channels are arranged in irregular patterns without symmetry, uniform shape, or formal arrangement (paragraph [0048]). Baetzold teaches that the structure endowed in the adhesive layer facilitates air egress during installation (paragraph [0005]).
	Reference is made to FIG. 5G of Baetzold, reproduced below:

    PNG
    media_image6.png
    124
    197
    media_image6.png
    Greyscale

	In FIG. 5G, Baetzold illustrates that the array of channels comprises at least one channel that terminates within the adhesive (i.e., a dead end).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to include channels having ends that terminated within the adhesive, such as those illustrated by Baetzold, into the random array of channels in the adhesive layer of Niwa in view of Mikami. The motivation for doing so would have been that such channels are art recognized channels that allow for air egress during installation, which is analogous to the fluid egress desired by Mikami. Furthermore the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP § 2143(A).
	Regarding the amount of dead ends per unit area of the adhesive, since the instant specification is silent to unexpected results, the specific amount of dead ends per unit area of the adhesive is not considered to confer patentability to the claims. As the ability to egress air during application is a variable that can be modified, among others, by adjusting the arrangement of the channels in the adhesive layer, which necessarily includes the amount of channel dead ends per unit area, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
	Therefore, it would have been obvious to combine Baetzold with Mikami to obtain the invention as specified by the instant claims.

Answers to Applicant’s Arguments
In response to Applicant’s arguments regarding the 35 U.S.C. §112(b) rejections of record, the rejections are withdrawn due to Applicant’s amendments.
In response to Applicant’s arguments regarding the rejections over the prior art of record, the rejections are withdrawn and replaced by new grounds of rejection necessitated by Applicant’s amendments.
In response to Applicant’s arguments regarding the double patenting rejections of record, the rejections are withdrawn due to Applicant’s amendments.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664.  The examiner can normally be reached on M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Scott R. Walshon/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        



/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        09/16/2021